                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

DONALD TANNEHILL, on behalf of
himself and all others similarly situated,

                           Plaintiff,

       VS.                                                Case No. 3:19-cv-00140-DPM

SIMMONS BANK,

                           Defendant.

                                   FED. R. EVID. 502 ORDER

       The production of privileged or work-product protected documents, electronically stored

information ("ESI'') or information, whether inadvertent or otherwise, is not a waiver of the

privilege or protection from discovery in this case or in any other federal or state proceeding.

This Order shall be interpreted to provide the maximum protection allowed by Federal Rule of

Evidence 502(d).

       Nothing contained herein is intended to or shall serve to limit a party's right to conduct a

review of documents, ESI or information (including metadata) for relevance, responsiveness or

segregation of privileged or protected information before production.

       SO ORDERED this the       t'iftday of 7-eJnv<AA- y , 2020.
                                                      I



                                             D.P. MARSHALL JR.
                                             UNITED STATES DISTRICT JUDGE
